DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Amendment
The amendments of November 15, 2021 are hereby acknowledged and entered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims Pending
Claims 1-6, 8-11, 17, 19-20, 23, 27, 29-31, 37 and 38 are pending. 
Applicant has cancelled claims 7, 12-16, 18, 21-22, 24-26, 28, 32-36 and 39-41 in the preliminary amendment filed on September 18, 2020.

Priority
The application claims benefit of priority of provisional application 62/647,110 filed on March 23,2018.

Claim Rejections - 35 USC §112
The rejection of claim 1 under 35 U.S.C. 112, (b), is withdrawn in view of Applicant’s amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-11, 17, 19-20, 23, 27, 29-31, 37 and 38 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 12, 14-15, 18, 22, 27-28 and 36 of co-pending Application No. 16/093,955 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in both applications is drawn to a method of producing a sugar cane planting unit by growing the sugar plant to a specified age, harvesting the cane in a specified time, and by treating the cut stalks with water, a crop protection chemical, a plant growth hormone -specifically indole-3-butyric acid, a bactericide- specifically silver nitrate, a 
bactericide- specifically silver nitrate, a pesticide- specifically a fungicide and planting the stalk segments into a planting container and eventually the field. Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the ‘955 application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Double Patenting
Applicant has stated in the reply filed on November 15, 2021, that “Applicants acknowledge the double patenting rejection, but respectfully submit that addressing such rejection or filing of a terminal disclaimer prior to the indication of allowable subject matter is premature.” 

Thus, the rejection is maintained.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-6, 8-11, 17, 19-20, 23, 27, 29-31, 37 and 38 remain rejected under 35 USC 102(a)(1) as being anticipated by WO 2017/180490 for reasons set forth in the previous Office . 

The claims are broadly drawn to a method for producing a sugar cane planting unit comprising planting sugar cane materials in a planting medium to produce a sugar cane plant, growing the cane to an age of 4 to 10 months wherein the stalk has a node density of 1 node per 3 centimeters, harvesting the cane at a length of 20 to 150 centimeters and cutting into stalk lengths of 1 to 5 centimeters and planting in a container or a field. Additionally, prior to planting the stalk is treated with water, a crop protection chemical being IB A, silver nitrate, pesticide, and a fungicide.

WO 2017/180490 teaches a method of producing a sugar cane planting unit, the method comprising: planting sugar cane propagation materials in a planting medium to produce a sugar cane plant, wherein the sugar cane propagation material is a plant produced from tissue culture, and a sugar cane billet; planting a sugar cane propagation material in a first planting container to produce a sugar cane plant, wherein the sugar cane propagation material is a plant produced from tissue culture or a sugar cane billet), growing the sugar plant to an age of 4 to 10 months, wherein the sugar cane plant has 1 to 10 stalks and at least one stalk has a linear node density of at least 1 node per 3 centimeters of stalk (2-4), harvesting the stalk(s) of the sugar cane plant when the stalk(s) have a length of 20 to 150 centimeters, cutting the harvested stalk(s) into stalk segments, wherein the stalk segments are cut to a length of 1 to 5 centimeters, and planting one or more of the stalk segments into a planting container comprising a planting medium to form a planting unit, wherein said planting container has a volume from 10 to 200 cubic centimeters (see Abstract; claim 1; page 5, lines 4-16, 19-21).

WO 2017/180490 also teaches for transplanting the planting unit into a field (see claim 2).

WO 2017/180490 also teaches a method prior to step (e), treating the stalk segments with a crop protection chemical; treating the stalk segments with water and a crop protection chemical (see page 5, lines 4-21).



WO 2017/180490 also teaches a method wherein the crop protection chemical is a plant growth regulator (page 15, lines 7-9).

WO 2017/180490 also teaches a method wherein the plant regulator is a plant hormone (page 14, lines 16-17).
WO 2017/180490 also teaches a method wherein the plant hormone is indole-3-butyric acid (page 14, lines 16-20).

WO 2017/180490 also teaches a method further comprising treating the stalk segments with a bactericide (page 5, lines 7-9 and 17-18).

WO 2017/180490 also teaches a method wherein the bactericide is selected from amicarthiazol, bismerthiazol, bronopol, cellocidin, chloramphenicol, copper ammonium carbonate, copper hydroxide, copper octanoate, copper oxychloride, copper oxides, copper sulfate, copper salts of fatty acids, cresol, dichlorophen, dipyrithione, dodicin, ethylicin, fenaminosulf, formaldehyde, hexachlorophene, hydrated lime, hydrargaphen, 8-hydroxyquinoline sulfate, kasugamycin, nitrapyrin, octhilinone, oxolinic acid, oxytetracycline, phenazine oxide, probenazole, saijunmao, saisentong, silver nitrate, streptomycin, tecloftalam, thiodiazole-copper, thiomersal, xinjunan, and zinc thiazole (page 16, lines 23-28 bridging to page 17, lines 1-2).

WO 2017/180490 also teaches a method wherein the bactericide is silver nitrate (page 17, lines 1-2).

WO 2017/180490 also teaches the method where the plant growth regulator is indole-3-butyric acid and the indole-3-butyric acid concentration is 0.5 to 10 g/L (claim 14; page 13, lines 5-10; page 14, lines 16-20; Table 1).



WO 2017/180490 also teaches the method where treating the stalk segments with silver nitrate comprises immersing the stalk segment in a silver nitrate solution having a silver nitrate concentration of 0.01 to 10 g/L (claims 14 and 18; page 13, lines 5-10; page 17, lines 1-2; Table 1).

WO 2017/180490 also teaches a method wherein the crop protection chemical is a pesticide (page 11, lines 16-18).

WO 2017/180490 also teaches the method wherein the treating the stalk segments with a pesticide comprises immersing the stalk segment in fungicide solution having a fungicide concentration of 0.01 to 10 g/L (see claim 25; page 12, lines 19-26; page 13, lines 1-10; Table 1).

WO 2017/180490 also teaches the method where planting the one or more stalk segments comprises planting a single stalk segment into the planting container (see claim 27).

WO 2017/180490 also teaches a method wherein the sugar cane propagation material is a sugar cane billet; and wherein the sugar cane billet consists of a single node (see page 10, lines 3-4; claim 28).

WO 2017/180490 also further teaches a method wherein the sugar cane propagation material is a plant produced from tissue culture (see page 10, lines 4-5).

WO 2017/180490 also further teaches a method wherein the fungicide is thiabendazole and the fungicide concentration is 0.1 to 3 g/L (see page 12, lines 21-23; page 13, lines 5-10; page 15, lines 22-24; Table 1; claim 26).

Additionally, WO 2017/180490 teaches a method of producing a sugar cane planting unit the method comprising: planting one or more stalk segments into a planting container comprising a 

The method of WO 2017/180490 meets the limitations of claim 1 as the method comprises producing a sugar cane planting unit as disclosed supra and thus anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed November 15, 2021 have been fully considered but they are not persuasive. 

Applicant argues (page 8 of response) “that WO 2017/180490 fails to anticipate the current claims. Notably applicants respectfully submit that WO 2017/180490 fails to disclose at least “planting sugar cane propagation materials in a non-segregated planting medium to produce a sugar cane plant...where the planting of the sugar cane propagation materials results in an emerged plant density of 25 to 200 plants per square meter”. 

This is not found persuasive because as Applicant has defined in the specification that “a non-segregated planting medium is herein understood to mean a planting medium comprising multiple plants or seeds are not separated by artificial barriers” and “is most commonly recognized by those skill in the art as a common field or garden” (page 9 lines 20-24). WO 2017/180490 teaches that the first step includes planting the sugar cane propagating material in a planting container (i.e. non-segregated planting medium) and further transplanting into a field one or more stalk segments are planted in a container (see abstract and claim (f)).

Thus, the rejection is deemed proper and is maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-6, 8-11, 17, 19-20, 23, 27, 29-31, 37 and 38 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/000402 in view of Carroll et al. (US 9,078,401), WO 2015/138277, Salokhe (“Production of Disease Free Quality Sugarcane Planting Material Through Micropropagation,” International Journal of Innovative Research in Science and Engineering, Vol. No. 2, Issue 10, October 2016) and Pandian et al. (“Mechanism of Bactericidal Activity of Silver Nitrate- A Concentration Dependent Bi-Functional Molecule,” Brazilian Journal of Microbiology (2010) 41:805-809) for reasons set forth in the previous Office action which are restated below. Applicant’s arguments filed November 15, 2021 have been fully considered but they are not persuasive. 

The claims are broadly drawn to a method for producing a sugar cane planting unit comprising planting sugar cane materials derived from tissue culture, sugar cane billet, or a sugar cane plantlet, in a planting medium to produce a sugar cane plant, growing the cane to an age of 4 to 10 months wherein the stalk has a node density of 1 node per 3 centimeters, harvesting the cane at a length of 20 to 150 centimeters and cutting into stalk lengths of 1 to 5 centimeters and 

Regarding claims 1(a)(b), (d), claims 2-4, 9, 23, 27, 37 and 38, WO 2009/000402 teaches planting sugar cane propagation materials in planting medium in pots and directly into the soil (see examples; which reads on planting sugar cane propagation materials in a non- segregated planting medium to produce a sugar cane plant). WO 2009/000402 additionally teaches that suitable material for cuttings are pieces of cane cut from 8-14 month (4 to 10 months) old healthy sugar cane plants and cutting a stem section (which reads on sugar cane billet), which comprises at least one node, treating the stem section with a plant protection chemical and a compound that exhibits stimulatory or growth-promoting activity and planting multiple sections and growing the stalk segments in a container (see Examples). The plant protection chemical is a fungicide and the stem section is from about 2 to about 12 cm in length (i.e. 1-5 cm) (page 1, lines 29-30; page 3, lines 25-26; page 4, lines 1-4, 21, 30; page 5, line 20; page 8, lines 13-15). The stem section can be planted in the field (page 10, lines 14-15). The stem cuttings are treated with warm water and a pesticide which can be carried out prior to planting of the stem sections (page 11, lines 18-23; page 18, line 1-5). Compounds to be applied to the stem section itself include antibiotics (i.e. bactericides) and crop protection chemicals that exhibit inhibitory activity towards pests or pathogens (i.e. pesticides and fungicides) (page 15, lines 3-7, 11-13, 17). The fungicide used is thiabendazole (page 20, line 19).

WO 2009/000402 does not teach where the results in an emerged plant density of 25 to 200 plants per square meter or where the water temperature being 45°C to 55°C or where the plant growth hormone is indole-3-butyric acid or the amount of indole-3-butyric acid or teach using silver nitrate as a bactericide and with a concentration of 0.01 to 10 g/L or where the amount of thiabendazole used is 0.01 to 10 g/L or where the propagation material is produced from tissue culture.

Regarding claims 1(a)(c)(d), 2, 5-6, 8, 17, 19, 29-30 and 38 Carroll et al. teach using Saccharum (i.e. sugar cane) in stalk length of 10 to 25 inches (1.e. 25 cm to 63.5 cm) (20 to 150 cm) (col. 3 lines 3-4, 17). Carroll et al. also teach using the plant hormone indole butyric acid at a 0.1 g/L to 10 g/L; which reads on 0.5 to 10 g/L and 0.8 to 1.2 g/L) (col. 3, lines 29-30, 42-47). Carroll et al. also teach the stems may be cut into sectioned nodes or segments of about 1 inch to about 3 inches long (i.e. 1 to 5 cm) and contains at least one node (col. 16, lines 64-67 bridging to col. 17, line 1). Carroll et al. teach the treated stems may be planted directly into a field or in a container for a plant density of 25 to 200 plants per square meter (see FIGs. 11-13) and the stem segments may first undergo pretreatments (application of fungicides) prior to planting (col. 18, lines 1-2, 15-29, 25).

Regarding claims 1(d), 9-11, 20, 30 and 37-38, WO 2015/138277 teaches using a bactericide, silver nitrate on stem sections of sugar cane for a desired degree of vigor and vitality (see Abstract, [(0009]). WO2015/138277 also teaches the stem section is generally from about 0.5 to
about 20 cm in length (1 to 5 cm). Additionally, the fungicide, thiabendazole, is used to treat the sugar cane stem segment ([0021] and [0025]).

Regarding claims 9-11, Pandian et al. teach that silver nitrate is commonly known to induce cell death. Silver has been known to impart antimicrobial activity to bacteria (Abstract, page 805, left col., 1 para; page 807, right col., last sentence of 2™ para).

Regarding claim 31, Salokhe teaches sugar cane micropropagation using modern plant tissue culture methods (whole document).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to plant propagating material from sugar cane in a medium to obtain longer stalks and harvesting and cutting the stalks into segments, treating with water, a plant growth hormone, bactericide and fungicide (i.e. a crop protection chemicals) and planting in a specific size container or the field as taught in the cited references. It would have been obvious to use small lengths of sugar cane stalks to plant in containers or small areas for ease of transport from greenhouses to the field or to other geographic locations for planting. Additionally, Carrol et al. teaches an extremely large number of propagules to be created in a small space and short time (col. 6, lines 50-63). It would also have been obvious to pretreat the et al. Additionally, it would have been obvious to pretreat the stalk segments with a hot water treatment to kill any pathogens the stalk segments might have. It would have been obvious to use silver nitrate as a bactericide as it is commonly known for its effectiveness as bactericide as disclosed in WO 2015/138277 and Pandian et al. Thus, one of skill in the art would have been motivated to use small stalk segments of sugar cane and pretreat the segments with a hot water treatment, a planting hormone, a bactericide and fungicide for the benefit of protection against diseases and pathogens and promote rooting to the propagating material.

One would have been motivated to the obtain the claimed invention because it was known in the art to produce propagating material of sugar cane where the material is produced from tissue
culture or a billet or plantlet and to grow it out for a specified time, harvest the stalks and cut into small stalk segments and prior to planting in the field, treat the stalk segments with a hot water treatment and crop protection chemicals and then plant the segments in containers or the field as taught in the cited references.

Although none of the cited references teach specifically the amount of silver nitrate or the amount of thiabendazole, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results as disclosed in WO 2009/000402 on page 21, lines12-13, “and can be determined by routine experimental trials.” Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant’s invention.

Applicant is reminded that as stated in claims 1 and 38, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the method. “Comprising” is a term of art used in the claim language which means that the named elements are essential, 

Furthermore, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success as well as the known benefits (see supra) in using sugar cane plantlets or billets or obtained from tissue culture to grow it out for a specified time, harvest the stalks and cut into small stalk segments and prior to planting in the field, treat the stalk segments with a hot water treatment and crop protection chemicals and then plant the segments in containers or the
field as taught in the cited references. The crop protection chemicals used are commonly known and practiced as well as using small stalk segments of sugar cane for propagating material and is well known in the art in the cited references. Therefore, one of ordinary skill would expect a reasonable expectation of success in obtaining the claimed invention. Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant’s arguments concerning the above art rejection have been fully considered but are not deemed to be persuasive.

Applicant argues (middle of page 10) “the Office had failed to provide a clear articulation of the reasons why the claimed invention is obvious. Applicants submit the Office has also failed to make determination on claimed invention on whole, but rather has evaluate the individual steps as obvious. Notably, the Office has failed to set forth any proposed modification of the applied reference(s} necessary to arrive at the claimed subject matter. Additionally, where required to provide an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made, the Office has only provided an explanation on why individual steps would be obvious, but is silent on an explanation as to why the claimed invention as a whole would have been obvious.”

This is not found persuasive. All the limitations are generic and do not appear to be critical or novel as taught in the cited references. All the references are relied upon for well-known components used in sugar cane production. Applicant is reminded that the rejection is based upon on the combination of references of known components and would have been obvious to combine them to produce the claimed invention. 

Thus, the rejection is deemed proper and is maintained.


Summary
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-

0981. The Examiner can normally be reached on M-TH 5:30-4. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can 

/SUSAN MCCORMICK EWOLDT/
Primary Examiner, Art Unit 1661